      Case 2:20-cv-00225 Document 23 Filed on 03/05/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                  March 05, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

MATTHIEU ARON TRINQUE; aka                   §
MATTHEW AARON TRINQUE,                       §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 2:20-CV-225
                                             §
NUECES COUNTY JAIL, et al,                   §
                                             §
        Defendants.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION
              TO DISMISS FOR FAILURE TO PROSECUTE

       On February 2, 2021, United States Magistrate Judge Jason B. Libby issued his

“Memorandum and Recommendation to Dismiss for Failure to Prosecute” (D.E. 19).

The Plaintiff was provided proper notice of, and opportunity to object to, the Magistrate

Judge’s Memorandum and Recommendation.              FED. R. CIV. P. 72(b); 28 U.S.C.

§ 636(b)(1); General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 19), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

1/2
      Case 2:20-cv-00225 Document 23 Filed on 03/05/21 in TXSD Page 2 of 2




findings and conclusions of the Magistrate Judge. Accordingly, the complaint (D.E. 1) is

DISMISSED FOR WANT OF PROSECUTION.

       ORDERED this 5th day of March, 2021.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




2/2
